Upon motion of Mr. Graeme of Council for the Defendants in this Cause this day made unto this Court, It was Prayed That the Defendants Plea and Demurrer in this Cause may be admitted and Filed with the Register of this Court, and upon hearing the Objections of Mr. Rutledge of Counsel with the Complainant against this Motion; This Court having duly Considered what was alledged by Counsel of either Side, Doth Order that Upon the Defendants paying to the Complainant Costs of Attachment, the Said Plea and Demurrer be admitted to be filed and that the Same be Set down with the Register of this Court to be Argued on the Thursday next after the Second Tuesday in May next insuing, Of which all Parties Concerned are to take Notice.
Alexr Stewart Deputy Register in Chancery